
	
		I
		112th CONGRESS
		2d Session
		H. R. 6251
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Ms. Bonamici (for
			 herself, Ms. Herrera Beutler,
			 Mr. Schrader,
			 Mr. McDermott,
			 Mr. DeFazio,
			 Mr. Larsen of Washington,
			 Mr. Honda,
			 Mr. Blumenauer,
			 Mr. Thompson of California,
			 Ms. Chu, Ms. Speier, Mr.
			 Smith of Washington, Mr.
			 Dicks, Ms. Woolsey,
			 Mr. George Miller of California,
			 Ms. Hahn, Mr. Walden, and Mr.
			 Stark) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Marine Debris Research, Prevention, and
		  Reduction Act to establish an expedited award process for grants to address
		  marine debris emergencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Debris Emergency Act of
			 2012.
		2.Marine debris
			 emergenciesSection 3 of the
			 Marine Debris Research, Prevention, and Reduction Act (33 U.S.C. 1952) is
			 amended by adding at the end the following:
			
				(d)Marine Debris
				Emergency
					(1)Declaration of a
				marine debris emergency
						(A)In
				GeneralThe Administrator may
				declare a marine debris emergency if the Administrator determines that marine
				debris—
							(i)is
				an immediate threat to the United States with respect to—
								(I)living marine
				resources;
								(II)the marine
				environment;
								(III)navigation
				safety; or
								(IV)public health;
				and
								(ii)requires Federal
				resources to supplement the State and local resources available to alleviate
				such threat.
							(B)Request for a
				Declaration
							(i)In
				GeneralThe Governor of a
				State may request that the Administrator declare a marine debris emergency in
				such State or a region that includes such State.
							(ii)Administrator
				May Request InformationIn
				response to a Governor’s request under clause (i), the Administrator may
				request that the Governor provide information on—
								(I)the nature and
				immediacy of the threat; and
								(II)the nature and
				amount of State and local resources that have been or will be committed to
				alleviating the threat.
								(C)Response to
				Governor’s RequestWithin 30
				days after a Governor submits a request under subparagraph (B)(i), the
				Administrator shall either—
							(i)grant that
				Governor’s request; or
							(ii)submit a response
				to that Governor, explaining why the Administrator has not granted the
				Governor’s request.
							(2)Preference for
				marine debris emergencies in marine debris grants
						(A)In
				GeneralIn evaluating
				applications for grants under section 3(c), the Administrator shall give
				preference to projects to address marine debris emergencies, including projects
				to address marine debris that has introduced or is likely to introduce marine
				invasive species into the United States.
						(B)Expedited grant
				award processNot later than
				60 days after receipt of an application under subparagraph (A), the
				Administrator shall, to the extent feasible—
							(i)approve or
				disapprove such application; and
							(ii)if such
				application is approved, disperse the approved funds to the grantee.
							(3)Marine Invasive
				SpeciesIn this section, the
				term marine invasive species means a marine nonindigenous species
				(as defined in section 4702 of the Nonindigenous Aquatic Nuisance Prevention
				and Control Act of 1990 (16 U.S.C. 4702)) the introduction of which to the
				United States will, or is likely to, cause economic or environmental harm,
				threaten the diversity or abundance of native species or the ecological
				stability of infested waters, or disrupt commercial, agricultural,
				aquacultural, or recreational activities dependent on such
				waters.
					.
		3.Guidance for
			 grant recipients engaged in marine debris response effortsSection 3 of the Marine Debris Research,
			 Prevention, and Reduction Act (33 U.S.C. 1952) is further amended by adding at
			 the end the following:
			
				(e)Guidance for
				grant recipients engaged in marine debris response effortsThe Administrator shall take appropriate
				steps to encourage grant recipients under this section to—
					(1)educate staff and volunteers who are
				engaged in marine debris response efforts on the potential threats that marine
				debris and marine invasive species (as defined in subsection (d)(3)) may pose
				to the United States with respect to living marine resources, the marine
				environment, navigation, and public health; and
					(2)coordinate their
				marine debris response efforts with relevant Federal, State, local, and
				non-governmental
				entities.
					.
		
